Petitioner charged in the District Court with committing sodomy. He is being held at the Adult Correctional Institutions for want of bail fixed by the District Court in the amount of $50,000. Instant petition treated as one for habeas corpus seeking a reduction in the amount of bail set by the District Court which is alleged to be excessive and in violation of federal and state constitutional rights.
G. L. 1956 (1969 Reenactment) title 10, .chap. 9, vests in this court and in Superior Court concurrent jurisdiction to grant relief from an unlawful restraint. It is obvious that the truth of petitioner’s averments can only be determined at an evidentiary hearing and the more appropriate forum for such a hearing is the Superior Court.
Petition is denied without prejudice to a hearing being held thereon in the Superior Court for the County of Providence to which court the petition and papers are ordered transmitted with a direction that the Superior Court consider the petition and the papers as if originally filed therein and that it further issue the writ and hold a hearing as to the reasonableness of the bail fixed by the District Court and thereafter to make such order as it deems appropriate.